DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 8-13 and 17-20 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 05/31/2022 have been fully considered and are persuasive.  Thus, 35 USC 112 (f) and 35 USC 103 rejections to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “acquiring”, “tracking”, “orienting”, “operating”, “calculating”, “controlling”, “determining” and “restoring” as recited in claim 1 or similarly recited in claims 10 and 19. More specifically, the limitation of “operating the massage providing apparatus according to the voice command, wherein the method further includes, after acquiring the voice command and before operating the massage providing apparatus according to the voice command: acquiring an image of the user positioned within the predetermined range from the massage providing apparatus; and calculating a facial direction from the image of the user, wherein the operating the massage providing apparatus includes: controlling the communication robot to gaze at a massage portion included in the voice command; and operating the massage providing apparatus to massage the massage portion included in the voice command, and wherein the controlling the communication robot includes: determining a final direction of the communication robot's gaze based on the facial direction and a direction of the massage portion included in the voice command; and restoring the communication robot to a previous orientation of the communication robot after an elapse of a fixed period of time during which the communication robot is oriented toward the massage portion”, as recited in claim 1 and similarly recited in claims 10 and 19, is not taught by the prior art of record.
Therefore, claim 1 is deemed allowable. Claims 10 and 19 are also deemed allowable for the same reason. Claims 2-4, 8, 10-13, 17-18 and 20 depend on and further limit independent claims 1, 10 and 19, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659